         Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL GLAT MD, P.C.                             :          CIVIL ACTION
                                               :
       v.                                      :
                                               :
NATIONWIDE MUTUAL INSURANCE                    :
COMPANY and HARLEYSVILLE                       :
PREFERRED INSURANCE COMPANY                    :       NO. 20-5271

                                  MEMORANDUM OPINION

Savage, J.                                                               March 30, 2021

       This is another of many cases brought by businesses seeking indemnity from their

insurers for business interruption losses arising out of government ordered shutdowns in

response to the COVID-19 pandemic. Plaintiff Paul Glat MD, P.C. was forced to close or

severely limit its plastic surgery medical practice in March 2020 due to the shutdown

orders issued by the Governor of Pennsylvania and Secretary of the Pennsylvania

Department of Health. As a result, it suffered business losses and sought indemnity from

its insurance carriers, Nationwide Mutual Insurance Company and Harleysville Preferred

Insurance Company (collectively, “Harleysville”), under its commercial lines policy.

Harleysville denied the claims.

       Glat then brought this action for breach of contract. It seeks a declaration that

Harleysville must cover the business losses resulting from the mandatory closing of the

practice pursuant to the shutdown orders. It claims that its losses are covered under the

civil authority, business income and extra expenses provisions of the policy. Harleysville

argues that Glat has not alleged facts establishing coverage under any of the provisions,

and if it did, its claims are barred by the virus exclusion.




                                               1
           Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 2 of 19




       We conclude that the alleged facts, accepted as true and from which we draw all

reasonable inferences in favor of Glat, establish that Glat’s losses are not covered. Even

if they were, the virus exclusion bars coverage. Therefore, we shall grant Harleysville’s

motion to dismiss.

                                            Factual Background

       Paul Glat MD, P.C. owns and operates a plastic surgery practice in Bala Cynwyd,

Pennsylvania.1 Glat exclusively performs elective medical procedures.2

       On March 19, 2020, in response to the rapidly worsening COVID-19 pandemic,

Pennsylvania Governor Tom Wolf ordered the closure of all non-life sustaining

businesses.3 The Pennsylvania Secretary of Health issued a similar order containing a

list of businesses considered life-sustaining.4 The list prohibited elective medical

procedures.5 On March 20, 2020, the Pennsylvania Department of Health issued

guidelines prohibiting ambulatory surgical facilities from performing elective surgeries or

procedures unless they were life-sustaining measures related to a progressive disease.6

       As an ambulatory surgical facility performing only elective medical procedures,

Glat’s practice suffered business losses as a result of each restrictive shutdown order.7

At that time, Glat was insured by Harleysville.


       1
           Pl.’s Am. Compl. at ¶ 1 (ECF No. 5).
       2
           Id. at ¶ 63.
       3
           Id. at ¶ 62; Pl.’s Am. Compl. Exh. 5.
       4
           Pl.’s Am. Compl. at ¶ 63; Pl.’s Am. Compl. Exh. 6 (“Department of Health Order”).
       5
           Pl.’s Am. Compl. at ¶ 63.
       6
           Id. at ¶ 64; Pl.’s Am. Compl. Exh. 7.
       7
           Pl.’s Am. Compl. at ¶¶ 63, 68.



                                                     2
            Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 3 of 19




       In March 2019 and March 2020, Harleysville issued a commercial lines policy to

Glat providing property, business personal property, business income, extra expenses,

civil authority and additional coverages.8 It is an “all risks” policy.9

       Glat filed suit in the Pennsylvania Court of Common Pleas for Philadelphia

County.10 Harleysville removed the action to this court and filed a motion to dismiss.11 In

response to the motion, Glat filed an amended complaint on November 12, 2020.12

Harleysville responded again with the same motion to dismiss.13

                                   Interpreting Insurance Contracts

       The interpretation of an insurance contract is a question of law. Kurach v. Truck

Ins. Exch., 235 A.3d 1106, 1116 (Pa. 2020) (citing Gallagher v. GEICO Indemnity

Company, 201 A.3d. 131, 137 (Pa. 2013)). A court must interpret the plain language of

the insurance contract read in its entirety, giving effect to all its provisions. Am. Auto. Ins.

Co. v. Murray, 658 F.3d 311, 320 (3d Cir. 2011) (citation omitted); Sapa Extrusions, Inc.

v. Liberty Mut. Ins. Co., 939 F.3d 243, 258 (3d Cir. 2019) (quoting Mut. of Omaha Ins. Co.

v. Bosses, 237 A.2d 218, 220 (Pa. 1968)); Contrans, Inc. v. Ryder Truck Rental, Inc., 836

F.2d 163, 169 (3d Cir. 1987) (quoting 13 Appleman, Insurance Law and Practice, § 7383

at 34-37 (1976)). The words in the policy are construed by their “natural, plain and




       8
         Id. at ¶¶ 16, 20; Pl.’s Am. Compl. Exh. 1 at PJ-0004, ST-7851-ST-7852, Exh. 2 at PJ-0004 ST-
7851-ST-7852 (collectively, “Glat Policy”).
       9
           Pl.’s Am. Compl. at ¶ 22.
       10
            Defs.’ Not. of Removal Exh. A (ECF No. 1).
       11
            See Defs.’ Not. of Removal; Defs.’ Mot. to Dism. (ECF No. 3).
       12
            See Pl.’s Am. Compl.
       13
            See Defs.’ Mot. to Dism.


                                                     3
        Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 4 of 19




ordinary sense” meaning. Riccio v. Am. Republic Ins. Co., 705 A.2d 422, 426 (Pa. 1997)

(citing Easton v. Wash. Cty. Ins. Co., 137 A.2d 332, 335 (Pa. 1958)); Kurach, 235 A.3d

at 1116 (citing AAA Mid-Atlantic Ins. Co. v. Ryan, 84 A.3d 626, 633-34 (Pa. 2014)).

       When the policy language is ambiguous, the provision is construed in favor of the

insured. Kurach, 235 A.3d at 1116 (citing Prudential Prop. & Cas. Ins. Co. v. Sartno, 903

A.2d 1170, 1177 (2006)); Pa. Nat’l Mut. Cas. Ins. Co. v. St. John, 106 A.3d 1, 14 (Pa.

2014) (quoting 401 Fourth St., Inc. v. Investors Ins. Grp., 879 A.2d 166, 171 (Pa. 2005)).

The policy is ambiguous where it is reasonably susceptible of more than one construction

and meaning. Kurach, 235 A.3d at 1116 (quoting Madison Construction Co. v. Harleysville

Mut.l Ins. Co., 735 A.2d 100, 106 (Pa. 1999)); Pa. Nat’l, 106 A.3d at 14 (citing Lititz Mut.

Ins. Co. v. Steely, 785 A.2d 975, 978 (Pa. 2001)). However, policy language may not be

construed beyond its plain meaning to create an ambiguity. Meyer v. CUNA Mut. Ins.

Soc., 648 F.3d 154, 164 (3d Cir. 2011) (citing Madison, 735 A.2d at 106); Trizechahn

Gateway LLC v. Titus, 976 A.2d 474, 483 (Pa. 2009) (citation omitted). It is not ambiguous

merely because the parties disagree about its meaning. Meyer, 648 F.3d at 164 (citing

Williams v. Nationwide Mut. Ins. Co., 750 A.2d 881, 885 (Pa. Super. 2000)).

       The guiding principle in interpreting an insurance contract is to effectuate the

reasonable expectations of the insured. Reliance Ins. Co. v. Moessner, 121 F.3d 895,

903 (3d Cir. 1997) (citations omitted); Safe Auto Ins. Co. v. Berlin, 991 A.2d 327, 331 (Pa.

Super. 2010) (citation omitted). Under Pennsylvania law, in “very limited circumstances,”

the insured’s reasonable expectations may prevail over the clear and unambiguous terms

of the contract. Madison, 735 A.2d at 109; Bensalem Twp. v. Int’l Surplus Lines Ins. Co.,

38 F.3d 1303, 1309 (3d Cir. 1994); Safe Auto Ins. Co., 991 A.2d at 332. The language of




                                             4
        Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 5 of 19




the insurance contract itself serves as the best evidence of the parties’ reasonable

expectations. Safe Auto Ins. Co., 991 A.2d at 332 (quoting Allstate Ins. Co. v. McGovern,

No. 07-2486, 2008 WL 2120722, at *2 (E.D. Pa. May 20, 2008)).

       The reasonable expectations doctrine was created to protect an insured from an

insurer’s unilaterally changing the coverage. It requires some affirmative action by the

insurer or its agent that changed the coverage the insured purchased. In that instance,

the insured’s reasonable expectations may override the policy language to protect from

deceptive conduct by an insurance company and its agents. See Madison, 735 A.2d at

109, n. 8; see also Rourke v. Penn. Nat. Mut. Cas. Ins. Co., 116 A.3d 87, 97 (Pa. Super.

2015). Courts have applied the doctrine, for example, when insureds rely on

representations from the insurer that do not accurately represent the contents of the policy

issued. See, e.g., Tonkovic v. State Farm Mut. Auto. Ins. Co., 521 A.2d 920, 925 (Pa.

1987); Pressley v. Travelers Prop. Cas. Corp., 817 A.2d 1131, 1141 (Pa. Super. 2003).

The insured’s reasonable expectations may also prevail over the contract language where

a sophisticated, commercial party is insured, but the insurer unilaterally altered the

insurance coverage. See UPMC Health Sys. v. Metro. Life Ins. Co., 391 F.3d 497, 503

(3d Cir. 2004).

       The insured has the initial burden of establishing coverage under the policy. State

Farm Fire & Cas. Co. v. Estate of Mehlman, 589 F.3d 105, 111 (3d Cir. 2009) (citing

Koppers Co. v. Aetna Cas. and Sur. Co., 98 F.3d 1440, 1446 (3d Cir. 1996)). Where the

insured meets that burden and the insurer relies on a policy exclusion as the basis for

denying coverage, the insurer then has the burden of proving that the exclusion applies.

Id.; Wolfe v. Ross, 115 A.3d 880, 884 (Pa. Super. 2015) (citing Donegal Mut. Ins. Co. v.




                                             5
           Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 6 of 19




Baumhammers, 938 A.2d 286, 290 (Pa. 2007)). Policy exclusions are strictly construed

against the insurer. Nationwide Mut. Ins. Co. v. Cosenza, 258 F.3d 197, 206-7 (3d Cir.

2001) (citing Selko v. Home Ins. Co., 139 F.3d 146, 152 n. 3 (3d Cir. 1998)); Peters v.

Nat’l Interstate Ins. Co., 108 A.3d 38, 43 (Pa. Super. 2014) (quoting Swarner v. Mut.

Benefit Grp., 72 A.3d 641, 644-45 (Pa. Super. 2013)).

                                                 Analysis

      Glat asserts coverage under the civil authority, business income and extra

expenses provisions of the policy. Harleysville contends that there is no covered loss

under any of the provisions. It also relies on the virus exclusion as a basis for denying

coverage. Pointing out that the virus exclusion expressly applies to the civil authority,

business income and extra expenses provisions, Harleysville asserts that the exclusion

bars coverage.

      We first determine whether Glat has met its burden of establishing coverage under

the civil authority, business income or extra expenses provisions before considering

whether any exclusions apply.

      The civil authority provision states in relevant part:

      We will pay for the actual loss of Business Income you sustain and
      necessary Extra Expense caused by action of civil authority that prohibits
      access to the described premises due to direct physical loss of or damage
      to property, other than at the described premises, caused by or resulting
      from any Covered Cause of Loss.14

The business income coverage provides in relevant part:

      We will pay for the actual loss of Business Income you sustain due to the
      necessary suspension of your “operations” during the “period of
      restoration.” The suspension must be caused by direct physical loss of or


      14
           Glat Policy at BP 00 03 01 06 § A(5)(i).



                                                      6
             Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 7 of 19




        damage to property at the described premises. The loss or damage must
        be caused by or result from a Covered Cause of Loss.15

The extra expenses provision states in relevant part:

        We will pay necessary Extra Expense you incur during the “period of
        restoration” that you would not have incurred if there had been no direct
        physical loss or damage to property at the described premises. The loss or
        damage must be caused by or result from a Covered Cause of Loss.16

        All three coverages share two essential elements. Each is predicated on physical

loss of or damage to property. The civil authority provision applies when a civil authority

issues an order prohibiting access17 to the insured’s property in response to physical loss

of or damage to another’s property. The business income provision is triggered when

there is a suspension of the insured’s operations caused by direct physical loss of or

damage to the insured’s property. The extra expenses provision covers expenses the

insured incurred during the period of restoration after the insured property suffered direct

physical loss or damage.

        Each depends on the existence of a “covered cause of loss” as defined in the

policy. The civil authority coverage applies only when the damage to another’s property

that instigated the governmental response was caused by a “covered cause of loss.”




        15
             Glat Policy at BP 00 03 01 06 § A(5)(f)(1)(a).
        16
             Glat Policy at BP 00 03 01 06 § A(5)(g)(1).
        17
           Harleysville argues that the shutdown orders did not prohibit access to the insured property, only
limited access to it. Defs.’ Mot. to Dism. at 22. The shutdown orders prohibited access to the insured
property. It does not matter whether the prohibition was total or partial. Nothing in the policy requires total
inaccessibility. The shutdown orders prohibited all elective medical procedures, which comprised all of the
procedures performed at Glat’s practice. The practice was essentially closed to the public, prohibiting it
from conducting its business. Because it is not stated that access need be total or substantially prohibited,
the policy language is ambiguous. Accordingly, construing the ambiguity in Glat’s favor, we conclude that
any restriction of access, total or partial, to the property satisfies the prohibited access element of the civil
authority provision.


                                                        7
            Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 8 of 19




Similarly, the business income and extra expense coverages apply when operations are

suspended as a result of loss or damage caused by a “covered cause of loss.”

       The parties do not disagree that the shutdown orders were “civil authority actions”

within the meaning of the policy. Nor do they dispute that there was a “suspension of

operations” as a result of these actions. The dispute is whether Glat must allege physical

loss of or damage to property caused by a covered cause of loss. Thus, we start with

what constitutes physical loss of or damage to property and then examine the policy

definition of a covered cause of loss.

                                    Loss of or Damage to Property

       The civil authority provision applies when direct physical loss of or damage to

another’s property results in the government restricting access to the insured property.

The business income coverage applies when business losses are caused by direct

physical loss of or damage to the insured property.

       The issue here is whether the loss or damage must be physical or structural, not

merely loss of use. Harleysville contends that, to satisfy the “direct physical loss of or

damage to property” requirement, Glat must allege some distinct, demonstrable, physical

alteration of the insured property or nearby property.18 It argues that the policy covers

only tangible, physical damage, such as a structural change, or actual contamination that

eliminates or destroys the property’s utility.19 Because Glat fails to allege that the property




       18
            Defs.’ Mot. to Dism. at 14-15.
       19
            Id. at 19-21.



                                                 8
             Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 9 of 19




was actually contaminated, Harleysville argues, it has not alleged the property sustained

direct physical loss or damage within the meaning of the policy.20

        Glat counters that the policy language is ambiguous because it conflates “loss”

and “damage” while treating them as separate concepts.21 It argues that COVID-19 both

physically damaged the property in the form of contamination and caused a physical loss

by rendering the property unsafe or uninhabitable.22 Glat also claims the “COVID-19

Effect,” the social anxiety over public health, has impacted the business because patients

do not feel comfortable in indoor spaces, causing physical loss or damage to the

property.23

        Property damage is “a distinct, demonstrable, physical alteration of the property.”

10A Couch on Ins. § 148.46 (3d ed. 1995) (citations omitted). Pure economic losses are

intangible and do not constitute property damage. 9A Couch on Ins. § 129.7.

        Reading the civil authority, business income and extra expenses provisions in the

context of the entire policy, we conclude that the language is not ambiguous. The loss or

damage must be physical.24 The civil authority provision specifically refers to “direct


        20
             Id.
        21
             Pl.’s Resp. at 6-7 (ECF No. 11).
        22
             Id. at 7, 10-11.
        23
             Id. at 11.
        24
           This conclusion is consistent with the opinions of numerous courts in Pennsylvania presented
with the same issue in the COVID-19 business interruption insurance context. See, e.g., Whiskey Flats Inc.
v. Axis Ins. Co., No. 20-3451, 2021 WL 534471, at *3 (E.D. Pa. Feb. 12, 2021); Fuel Recharge Yourself,
Inc. v. Amco Ins. Co., No 20-4477, 2021 WL 510170, at *3-4 (E.D. Pa. Feb. 11, 2021); Frank Van’s Auto
Tag, LLC v. Selective Ins. Co. of the Se., No. 20-2740, 2021 WL 289547, at *5-9 (E.D. Pa. Jan. 28, 2021);
ATCM Optical, Inc. v. Twin City Fire Ins. Co., No. 20-4238, 2021 WL 131282, at *1 (E.D. Pa. Jan. 14, 2021);
Moody v. Hartford Fin. Grp., Inc., No. 20-2856, 2021 WL 135897, at *4-10 (E.D. Pa. Jan. 14, 2021);
Independence Rest. Grp. v. Certain Underwriters at Lloyd’s, London, No. 20-2365, 2021 WL 131339, at *5-
8 (E.D. Pa. Jan. 14, 2021); Kessler v. Dentists’ Ins. Co., No. 20-3376, 2020 WL 7181057, at *5 (E.D. Pa.
Dec. 7, 2020); 4431, Inc. v. Cincinnati Ins. Cos., No. 20-4396, 2020 WL 7075318, at *12 (E.D. Pa. Dec. 3,
2020); Toppers Salon & Health Spa, Inc. v. Travelers Prop. Cas. Co. of Am., No. 20-3342, 2020 WL


                                                    9
         Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 10 of 19




physical loss of or damage to property.” The instigation of the orders prohibiting access

must be a physical condition in a nearby property. Loss of utility is not structural or

physical. Nor is the mere possibility of the presence of the virus in nearby properties or

the public’s anxiety about indoor spaces.25

        The business income and extra expenses provisions cover losses sustained by

the suspension of operations during the “period of restoration.” This term is given special

meaning in the policy. It is defined as ending “when the property . . . should be repaired,

rebuilt or replaced.”26 This definition informs that the loss or damage to the property must

be physical, affecting the structure of the property. It speaks to the time to “repair, rebuild

or replace” the property, terms connoting structure. See Phila. Parking Auth. v. Fed. Ins.

Co., 385 F. Supp. 2d 280, 287 (S.D.N.Y. 2005) (finding the restoration language “strongly

suggest[s] that the damage contemplated by the Policy is physical in nature” under

Pennsylvania law). See also Toppers Salon & Health Spa, Inc. v. Travelers Prop. Cas.

Co. of Am., No. 20-3342, 2020 WL 7024287, at *4 (E.D. Pa. Nov. 30, 2020) (“The parties’

agreement to measure the period of restoration against the time it takes to repair the

premises indicates that they intended the Policy to cover losses for physical damage, and

that intent controls the Court’s interpretation of the Policy.”); Kessler Dental Assocs., P.C.

v. Dentists Ins. Co., No. 20-3376, 2020 WL 7181057, at *4 (E.D. Pa. Dec. 7, 2020); 4431,



7024287, at *4 (E.D. Pa. Nov. 30, 2020); Brian Handel D.M.D., P.C. v. Allstate Ins. Co., No. 20-3198, 2020
WL 6545893, at *3 (E.D. Pa. Nov. 6, 2020); Wilson v. Hartford Cas. Co., No. 20-3384, 2020 WL 5820800,
at *6-8 (E.D. Pa. Sep. 30, 2020); Kahn v. Penn. Nat. Mut. Cas. Ins. Co., No. 20-781, 2021 WL 422607, at
*5-9 (M.D. Pa. Feb. 8, 2021); 1 S.A.N.T., Inc. v. Berkshire Hathaway, Inc., No. 20-862, 2021 WL 147139,
at *4-7 (W.D. Pa. Jan. 15, 2021).
       25
          The policy contains a specific exclusion for “loss of use,” discussed infra at 14. This exclusion
underscores our conclusion that the policy contemplates only physical damage.
        26
             Glat Policy at BP 00 03 01 06 § H(9)(a)(2)(a)



                                                      10
          Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 11 of 19




Inc. v. Cincinnati Ins. Cos., No. 20-4396, 2020 WL 7075318, at *12 (E.D. Pa. Dec. 3,

2020).

         There was no physical loss or damage to Glat’s or others’ properties alleged in the

amended complaint. Thus, because it has not alleged facts showing “a direct physical

loss of or damage to” its own or others’ properties, Glat has not established coverage

under the civil authority, business income or extra expenses provisions.

                                          Covered Cause of Loss

         As in typical “all risks” policies, the policy here defines a covered cause of loss as

“risks of direct physical loss” unless the loss is excluded or limited.27 Glat argues that the

shutdown orders are a covered cause of loss that caused its business losses.28

         The shutdown orders are not a covered cause of loss under the civil authority,

business income or extra expenses provisions. The shutdown orders and accompanying

proclamations were in response to the COVID-19 health crisis, not to physical loss of or

damage to any property – Glat’s or another’s. See, e.g., “Proclamation of Disaster

Emergency,” Governor Wolf, Commonwealth of Pennsylvania (March 6, 2020) (stating

that it is critical “to implement measures to mitigate the spread of COVID-19”);29 “Order

of the Secretary of the Pennsylvania Department of Health Regarding the Closure of All

Businesses That Are Not Life Sustaining,” Rachel Levine, Secretary of Health,

Pennsylvania Department of Health (“To protect the public from the spread of Coronavirus



         27
              Glat Policy at BP 00 03 01 06 § A(3).

          Pl.’s Am. Compl. at ¶ 72. Glat also alleges two other covered causes of loss – the COVID-19
         28

pandemic and the “COVID-19 Effect.” Id. at ¶¶ 49, 56, 102. As we shall see, losses due to both causes are
excluded under the policy. See infra at 14-19.
         29
              Pl.’s Am. Compl. Exh. 4.



                                                      11
         Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 12 of 19




(COVID-19), it is necessary that no person or entity shall operate a place of business that

is not a life sustaining business”).30 Glat asserts as much in its amended complaint.31 The

civil authority action cannot be both the cause of loss or damage and the response to it.

Therefore, because the shutdown orders are not a covered cause of loss and because

the civil authority, business income and extra expenses provisions require a covered

cause of loss, the shutdown orders do not trigger coverage under any of the three

provisions.

                                   Exclusions to Property Coverage

        Harleysville raises two exclusions to property coverage that apply to the civil

authority, business income and extra expenses provisions. One concerns loss or damage

caused by the “acts or decisions” of others: “We will not pay for loss or damage caused

by or resulting from . . . [a]cts or decisions, including the failure to act or decide, of any

person, group, organization or governmental body.”32 The other excludes “consequential

losses”: “We will not pay for loss or damage caused by or resulting from . . . Delay, loss

of use or loss of market.”33 Glat did not respond to either argument.

        The unequivocal language of these exclusions makes it clear that Harleysville will

not pay for any loss or damage caused by a governmental act or decision, nor will it pay




        30
             Department of Health Order.
        31
          See Pl.’s Am. Compl. at ¶¶ 5 (“[A]n order from Pennsylvania Governor Tom Wolf mandating the
closure and/or limitation of all non-life sustaining businesses in the Commonwealth in an effort to protect
the public from the global pandemic caused by COVID-19”), 71 (“The Civil Authority Orders were
implemented to prevent the spread of COVID-19 by prohibiting and/or limiting people from entering the
Covered Property”) (emphasis added).
        32
             Glat Policy at BP 00 03 01 06 § B(3)(b).
        33
             Glat Policy at BP 00 03 01 06 § B(2)(b).



                                                        12
         Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 13 of 19




for any loss or damage caused by a loss of use. That is what happened here. The

shutdown orders were decisions by state and local governments regulating business

operations at the insured property.34

        As a result of the shutdown orders, Glat was unable to use its surgical facility

without violating the shutdown orders. Thus, its business losses caused by the decisions

of governmental entities preventing the use of the insured property are not covered under

the civil authority, business income or extra expenses provisions.

                                              Virus Exclusion

        Even if Glat had suffered covered losses under any or all of the civil authority,

business income and extra expenses provisions, the virus exclusion precludes coverage.

The policy contains an exclusion for viruses and other pathogens. The virus exclusion

provides “[w]e will not pay for loss or damage caused by or resulting from any virus,

bacterium or other micro-organism that induces or is capable of inducing physical

distress, illness or disease.”35

        Lest there be any ambiguity, the virus exclusion explicitly states that it “applies to

all coverage under Section I – Property in all forms and endorsements . . . [including]

business income, extra expense or action of civil authority.”36 This reference to civil



         34
            According to the Pennsylvania State Police, the shutdown orders “can be enforced by local law
enforcement as well as state police. See “Business Closure Order Enforcement Guidance,” Pennsylvania
State Police (2020), https://www.psp.pa.gov/Documents/Public%20Documents/Letter%20LEO%20
Community.pdf. Certain provisions under the Crimes Code, including 18 Pa. C.S. § 5101, may be applicable
for more serious violations. Id. In her order regarding the closure of all non-life sustaining businesses,
Secretary of Health Rachel Levine warned businesses that “[e]nforcement actions will be taken against
non-life-sustaining businesses that are out of compliance effective March 21, 2020, at 12:01 a.m.”
Department of Health Order.
        35
             Glat Policy at BP 06 01 01 07 § B.
        36
             Glat Policy at BP 06 01 01 07 § A.



                                                    13
          Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 14 of 19




authority coverage contemplates a civil authority action taken in response to a virus and

excludes it from coverage. Similarly, the specific application of the virus exclusion to

business income and extra expense coverage shows that the parties had agreed that a

suspension of an insured’s operations caused by a virus was not covered.

         As we observed, the civil authority provision applies only when another’s property

is damaged by a covered cause of loss. As alleged in the amended complaint, the virus

contaminated other properties which caused the civil authorities to issue the orders. If so,

the cause of Glat’s losses was the virus, which is specifically excluded as a covered cause

of loss. Even if the shutdown orders were the cause, they are similarly excluded from the

definition of covered cause of loss. Thus, whether the cause of the losses was the

shutdown orders or the virus, it was not covered.

         The business income and extra expenses provisions require loss of or damage to

the insured’s property caused by a covered cause of loss. Glat does not claim that the

virus contaminated its property. Nor does it allege any damage to its property that caused

it to suspend operations. If it did, the virus exclusion would bar coverage.

         Glat argues that the virus exclusion is ambiguous because it does not include a

specific reference to a pandemic. The 2006 Insurance Services Office (“ISO”) filing cited

in the amended complaint reveals why insurers sought the virus exclusion. The filing

reads:

         While property policies have not been a source of recovery for losses
         involving contamination by disease-causing agents, the specter of
         pandemic or hitherto unorthodox transmission of infectious material raises
         the concern that insurers employing such policies may face claims in which
         there are efforts to expand coverage and to create sources of recovery for
         such losses, contrary to policy intent.37

         37
              Pl.’s Am. Compl. at ¶ 87; Defs.’ Mot. to Dism. Exh. A.



                                                       14
        Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 15 of 19




The American Association of Insurance Services (“AAIS”) filing in support of the virus

exclusion similarly states: “With the possibility of a pandemic, there is concern that claims

may result in efforts to expand coverage to create recovery for loss where no coverage

was originally intended.”38 These filings clearly contemplated a pandemic as a potential

source of loss and created the virus exclusion language to foreclose that avenue of

recovery.

       The lack of a specific reference to a pandemic in the policy does not render the

provision ambiguous. See Brian Handel D.M.D., P.C. v. Allstate Ins. Co., No. 20-3198,

2020 WL 6545893, at *4 (E.D. Pa. Nov. 6, 2020) (“the virus exclusion unambiguously

bars coverage for plaintiff's claims due to COVID-19”); Toppers, 2020 WL 7024287, at *3

(“The language is not ambiguous, and it applies to Covid-19, which is caused by a

coronavirus that causes physical illness and distress.”); Kessler, 2020 WL 7181057, at

*3; Wilson v. Hartford Cas. Co., No. 20-3384, 2020 WL 5820800, at *7 (E.D. Pa. Sep. 30,

2020). In any event, there is no real distinction between “virus” and “coronavirus

pandemic.”

                                         Reasonable Expectations

       Glat argues its reasonable expectations favor coverage. It argues that we must

consider the insured’s reasonable expectations even if the contract terms are clear and

unambiguous.39 Glat alleges that because it had no bargaining power or opportunity to

negotiate the terms of its policy, its reasonable expectations should override the policy



       38
            Pl.’s Am. Compl. at ¶ 88.
       39
            Pl.’s Resp. at 4-5, 24-25.



                                                   15
         Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 16 of 19




language.40 Harleysville responds that the insured’s reasonable expectations can prevail

over the express terms of the contract only in limited situations not applicable here. 41

        Glat has not alleged that Harleysville deceived it or unilaterally changed the policy.

It has not alleged that Harleysville wrote coverage different from what Glat had requested.

The policy’s civil authority, business income and extra expenses provisions and

exclusions are clear and unambiguous. “[M]ere assertions that a party expected coverage

will not ordinarily defeat unambiguous policy language excluding coverage.” Matcon

Diamond, Inc. v. Penn Nat. Ins. Co., 815 A.2d 1109, 1114-15 (Pa. Super. 2003) (citations

omitted).42

                                              Regulatory Estoppel

        Glat argues that the virus exclusion was first permitted by state insurance

departments because the ISO and AAIS made “false” representations “that the adoption

of the Virus Exclusion was only meant to ‘clarify’ that coverage for ‘disease-causing

agents’ has never been in effect, and was never intended to be included, in the property

policies.”43 Glat maintains that “[b]y 2006 . . . courts had repeatedly found that property




        40
             Pl.’s Am. Compl. at ¶ 19.
        41
             Defs.’ Mot. to Dism. at 8-9.
          42
             Other courts in the Third Circuit have concluded that the insured’s reasonable expectations do
not overcome the clear policy language in similar COVID-19 insurance cases. See, e.g., Fuel Recharge
Yourself, 2021 WL 510170, at *5 (“In the absence of such allegations here, I must look to the written policy
to determine whether Plaintiff's expectations were reasonable. Because I have concluded that the policy
provisions at issue unambiguously preclude coverage, I cannot find that Plaintiff's ‘reasonable expectations
were frustrated.’”) (citations omitted); Frank Van's Auto Tag, 2021 WL 289547, at *10 (“It is yet unclear
whether Frank Van's purchased the Policy with an expectation that it would be covered for losses of the
sort it sustained due to the shutdown orders. . . . [T]hat is presently not the case here as far as the Court is
yet aware from the pleadings.”).
        43
             Pl.’s Am. Compl. at ¶¶ 86, 89.



                                                      16
        Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 17 of 19




insurance policies covered claims involving disease-causing agents[.]”44 Glat contends

Harleysville, relying on these misrepresentations, “effectively narrowed the scope of the

insuring agreement without a commensurate reduction in premiums charged.”45 Without

relying on any facts, Glat seeks additional discovery on this issue under a theory of

regulatory estoppel.

       “[U]nder Pennsylvania’s doctrine of regulatory estoppel, an industry that makes

representations to a regulatory agency to win agency approval ‘will not be heard to assert

the opposite position when claims are made by [litigants such as] insured policyholders.’”

Hussey Copper, Ltd. v. Arrowood Indem. Co., 391 F. App’x 207, 211 (3d Cir. 2010)

(quoting Sunbeam Corp. v. Liberty Mut. Ins. Co., 781 A.2d 1189, 1192-93 (Pa. 2001)). To

establish regulatory estoppel under Pennsylvania law, the party seeking to invoke it must

establish that the opposing party made a statement to a regulatory agency and later

adopted a position contrary to the one presented to the regulatory agency. Simon

Wrecking Co. v. AIU Ins. Co., 541 F. Supp. 2d 714, 717 (E.D. Pa. 2008).

       Even assuming that ISO or AAIS statements can be imputed to Harleysville, Glat

has not alleged that Harleysville is now contradicting those statements. On the contrary,

its position here is consistent with the ISO’s statement. The ISO’s filing asserted in

relevant part:

       Although building and personal property could arguably become
       contaminated (often temporarily) by such viruses and bacteria, the
       nature of the property itself would have a bearing on whether there is
       actual property damage. An allegation of property damage may be a point
       of disagreement in a particular case. . . . While property policies have not
       been a source of recovery for losses involving contamination by disease-
       causing agents, the specter of pandemic or hitherto unorthodox

       44
            Id. at ¶ 90.
       45
            Id. at ¶ 93.


                                           17
        Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 18 of 19




       transmission of infectious material raises the concern that insurers
       employing such policies may face claims in which there are efforts to
       expand coverage and to create sources of recovery for such losses,
       contrary to policy intent. In light of these concerns, we are presenting an
       exclusion relating to contamination by disease-causing viruses or bacteria
       or other disease-causing microorganisms.46

Similarly, the AAIS stated: “This endorsement clarifies that loss, cost, or expense caused

by, resulting from, or relating to any virus, bacterium, or other microorganism that causes

disease, illness, or physical distress or that is capable of causing disease, illness, or

physical distress is excluded.”47

       The ISO and AAIS recognized that not every case alleging loss due to virus or

bacteria involves property damage and that a virus exclusion can be helpful in clarifying

that a policy does not cover losses stemming from a virus or other disease-causing agent.

Even if the statements were fraudulent or misleading, Glat has not identified how

Harleysville’s position contradicts these earlier statements. Hussey, 391 F. App’x at 211

(rejecting regulatory estoppel because the prior statements were not relevant to the

contract language at issue and the statements’ context showed the defendant’s position

was consistent with the ISO’s representations); see also Handel, 2020 WL 6545893, at

*5 (“Defendant takes the same position here as the ISO and AAIS did by arguing that the

virus exclusion eliminates coverage for any damage or loss as a result of the causes

enumerated therein. Since defendant does not take a contradictory position to the one

made to regulatory agencies, the doctrine of regulatory estoppel does not apply to this




       46
            Id. at ¶ 87; Defs.’ Mot. to Dism. Exh. A.
       47
            Pl.’s Am. Compl. at ¶ 88.



                                                        18
        Case 2:20-cv-05271-TJS Document 19 Filed 03/31/21 Page 19 of 19




action.”); Kessler, 2020 WL 7181057, at *3. Therefore, Glat has not stated a claim for

regulatory estoppel.

                                       Conclusion

       Glat has not stated a claim for coverage under the civil authority, business income

or extra expenses provisions. It has not alleged losses caused by a “covered cause of

loss.” Even if Glat had met its burden of establishing coverage under any or all of these

provisions, the virus exclusion precludes coverage. Therefore, we shall grant the motion

to dismiss with prejudice.

       We shall not grant leave to amend. Glat has already amended its complaint after

Harleysville filed a motion to dismiss the initial complaint that raised the same grounds as

it does now. The language of the policy is clear. Further amendment would be futile.




                                            19
